Citation Nr: AXXXXXXXX
Decision Date: 06/30/21	Archive Date: 06/30/21

DOCKET NO. 200504-81643
DATE: June 30, 2021

ORDER

The appeal of the issue of entitlement to attorney fees as a result of past-due benefits awarded in a February 2020 rating decision, which granted service connection for degenerative changes of the left and right hallux valgi, is dismissed.

FINDING OF FACT

On June 16, 2020, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the issue on appeal.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to attorney fees as a result of past-due benefits awarded in a February 2020 rating decision, which granted service connection for degenerative changes of the left and right hallux valgi, by the appellant have been met. 38 U.S.C. § 7105; 38 C.F.R. § 20.205.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.205. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.205. 

The appellant is the Veteran's attorney and has withdrawn this appeal. There are no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review the appeal and it is dismissed.

 

 

Vito A. Clementi

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	J. E. Miller, Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.